         Case 1:19-cr-00351-CCB Document 4 Filed 12/20/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                    *

      vs.                                   *             Case No.: CCB-19-0351

CHERYL DIANE GLENN                          *

      Defendant
                                    *********

                                 UNDER SEAL

                            ENTRY OF APPEARANCE


TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

Enter my appearance as counsel in this case for Cheryl Diane Glenn (defendant).

I certify that I am admitted to practice in this court.



December 20, 2019                              /s/
                                         William C. Brennan, Jr.
                                         Brennan McKenna & Lawlor, Chtd.
                                         Bar Number: 00465
                                         6305 Ivy Lane, Suite 700
                                         Greenbelt, MD 20770
                                         301.474.0044      (telephone number)
                                         301.474.5730      (facsimile number)
                                         wbrennan@bsm-legal.com (email)
